Exceptions overruled. This is an action of tort for injuries sustained by the female plaintiff in New Jersey while a passenger in an airplane owned and operated by the defendant; and, by the male plaintiff, her husband, for consequential damages. The judge of the Superior Court directed verdicts for the defendant against both plaintiffs, who excepted. The plaintiffs did not present any evidence that the defendant was negligent but argue that “the doctrine of res ipso loquitur applies to this ease.” Res ipso loquitur is a rule permitting the jury to draw certain inferences in certain circumstances. Pinney v. Hall, 156 Mass. 225, 225-226. Thus, the applicability of res ipso loquitur is to be determined from the law of the forum. Restatement: Conflict of Laws, § 595. See Gould v. Boston *767& Maine R.R. 276 Mass. 114, 117; Holland v. Boston & Maine R.R. 279 Mass. 342, 345; Peterson v. Boston & Maine R.R. 310 Mass. 45, 47-48; Harper & James, Law of Torts, § 30.2, p. 1686. Under the_ law of this Commonwealth, the doctrine of res ipso loquitur is not applicable to the facts in this case. Wilson v. Colonial Air Transport, Inc. 278 Mass. 420, 424-426.
Joseph E. Levine for the plaintiffs.
Bobert Fulton, for the defendant, submitted a brief.